DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of copending Application No. 17/364938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 1 of 17/364938 (US 2022/0005838) discloses 
An active matrix substrate having a display region including a plurality of pixel areas and a non-display region arranged around the display region, the active matrix substrate comprising: a substrate; and a plurality of oxide semiconductor TFTs supported on the substrate and provided in the display region or the non-display region, each of the plurality of oxide semiconductor TFTs includes an oxide semiconductor layer and a gate electrode arranged on a part of the oxide semiconductor layer with a gate insulating layer interposed between the oxide semiconductor layer and the gate electrode, wherein the oxide semiconductor layer has a first region covered with the gate electrode with the gate insulating layer interposed between the oxide semiconductor layer and the gate electrode, a first TFT and a second TFT are included in the plurality of oxide semiconductor TFTs, in the first TFT, in at least a part of the first region of the oxide semiconductor layer, a layered structure including a high mobility oxide semiconductor film having a relatively high mobility and a low mobility oxide semiconductor film arranged on the high mobility oxide semiconductor film and having a relatively lower mobility than the high mobility oxide semiconductor film is provided, and in the second TFT, in the first region of the oxide semiconductor layer, throughout, of the high mobility oxide semiconductor film and the low mobility oxide semiconductor film, one oxide semiconductor film is provided and another oxide semiconductor film is not provided ([0363]).
Claims 2-19 are rejected as being dependent on the rejected claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 contains a limitation of SSD circuit in line 3. It is confusing because “SSD” means also “Solid State Drive” (see at https://www.acronymfinder.com/SSD.html ). 
The Examiner reads claim 15 as the following:
15. The active matrix substrate according to claim 2, the active matrix substrate further comprising: a gate drive circuit and an [[source shared driving circuit arranged in the non- display region, wherein the SSD circuit includes the first TFT, and the gate drive circuit includes the second TFT.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and  3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono, WO 2018/221494 (cited in the instant Office Action as its English translation US 2020/0185379, corresponding to US11,069,722), in view of Yamazaki et al., US 2013/0320334 (corresponding to US 9,496,408).
In re Claim 1, Matsukizono discloses an active matrix substrate 1000 having a display region DR (Fig. 1) including a plurality of pixel areas PE and a non-display region FR arranged around the display region DR, the active matrix substrate comprising: a substrate 1; and a plurality of oxide semiconductor TFTs (10, 20) supported on the substrate 1 and provided in the display region DR or the non-display region FR, each of the plurality of oxide semiconductor TFTs 1000 (Fig. 4) includes an oxide semiconductor layer 4  and a gate electrode 2  arranged on a part of the oxide semiconductor layer 4 with a gate insulating layer 3interposed between the oxide semiconductor layer 4  and the gate electrode 2, wherein the oxide semiconductor layer has a first region 1R (Fig. A) covered with the gate electrode 2 with the gate insulating layer 3 interposed between the oxide semiconductor layer 4 and the gate electrode 2, a first TFT 20 and a second TFT 10 are included in the plurality of oxide semiconductor TFTs, in the first TFT 20, in at least a part of the first region 1R of the oxide semiconductor layer 4, a layered structure (4As, 4Ac, 4Ad) including an oxide semiconductor film OS1 (Fig. A) and an oxide semiconductor film OS2 arranged on the oxide semiconductor film OS1 is provided, and in the second TFT 10, in the first region 1R of the oxide semiconductor layer 4, throughout, of the high mobility oxide semiconductor film 4A ([0106]), one oxide semiconductor film OS1 is provided and another oxide semiconductor film OS2 is not provided (Figs. 1-4, and A; [0054-0104]).
Matsukizono does not specify that the oxide semiconductor film OS1 (Fig. A) having a relatively high mobility and the oxide semiconductor film OS2 arranged on the oxide semiconductor film OS1 and having a relatively lower mobility than the high mobility oxide semiconductor film OS1.
Yamazaki teaches a transistor wherein the oxide semiconductor film 108b (Fig. 1B) having a relatively high mobility and the oxide semiconductor film 108a ([0049]) arranged on the oxide semiconductor film 108b and having a relatively lower mobility than the high mobility oxide semiconductor film 108a (Figs. 1; [0044 -0082]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Matsukizono’s first transistor 20  and Yamazaki transistor,  to provide a highly reliable semiconductor device including an oxide semiconductor by preventing a change in its electrical characteristics as taught by Yamazaki ([0011]).
In re Claim 3, Matsukizono taken with Yamazaki discloses the active matrix substrate according to claim 1, wherein in the first region 1R in the second TFT 10, the high mobility oxide semiconductor film 4A (Matsukizono: [0106]) is provided and the low mobility oxide semiconductor film is not provided (Fig. 4).
In re Claim 4, Matsukizono taken with Yamazaki discloses the active matrix substrate according to claim 1, wherein each of the plurality of oxide semiconductor TFTs further includes a source electrode 5 and a drain electrode 6, and the oxide semiconductor layer 4 of each of the plurality of oxide semiconductor TFTs has a first contact region 1CR and a second contact region 2CR located on both sides of the first region 1R, the first contact region 1CR is electrically connected to the source electrode, and the second contact region 2CR is electrically connected to the drain electrode 6 (Fig. A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Matsukizono’s Fig. 4 annotated to show the details cited
In re Claim 5, Matsukizono taken with Yamazaki discloses the active matrix substrate according to claim 4, wherein in the first TFT 20, in the at least a part of the first region 1R, the layered structure (4C; 4B) is provided, but in the first contact region 1CR and the second contact region 2CR, the low mobility oxide semiconductor film (OS2 being substituted with Yamazaki’s oxide film 108a) is provided and the high mobility oxide semiconductor film is not provided (Fig. A).
In re Claim 6, Matsukizono taken with Yamazaki discloses the active matrix substrate according to claim 5, wherein in the first TFT, in an entire first region 1R of the oxide semiconductor layer 4, the layered structure (4C, 4B) is provided (Fig. A).
In re Claim 7, Matsukizono taken with Yamazaki discloses the active matrix substrate according to claim 5, wherein in the first TFT 20, in a part 1P of the first region 1R of the oxide semiconductor layer 4, the layered structure (4C, 4B) is provided, and in another part 2P, the low mobility oxide semiconductor film OS2, being substituted with Yamazaki’s 108a is provided and the high mobility oxide semiconductor film OS1 is not provided (Fig. A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono and Yamazaki as applied to claim 4 above, and further in view of Hayashi, US 2017/0309649 (corresponding to US 10,269,832).
In re Claim 8, Matsukizono taken with Yamazaki discloses all limitations of claim 8 including that the active matrix substrate further comprising: an interlayer insulating layer 7 (Fig. Matsukizono’s Fig. 4) covering a plurality of the gate electrodes 2, a plurality of the gate insulating layers 3, and a plurality of the oxide semiconductor layers 4, in the plurality of oxide semiconductor TFTs (10, 20), wherein the source electrode 5 and the drain electrode 6 in each of the first TFT 20 and the second TFT 10, except that for that the drain electrode 6 in each of the first TFT 20 and the second TFT 10 are arranged on the interlayer insulating layer 7.
Hayashi teaches a active matrix substrate according to claim 4, the active matrix substrate 100b Fig. 7) further comprising: an interlayer insulating layer 50  covering a plurality of the gate electrodes (21, 22), a plurality of the gate insulating layers 30, and a plurality of the oxide semiconductor layers (41, 42), in the plurality of oxide semiconductor TFTs (1a, 1b), wherein the source electrode (61S, 62S)  and the drain electrode (61D, 62D) in each of the first TFT 1a and the second TFT 1b are arranged on the interlayer insulating layer 50 (Figs. 7 and 12b; [0032-0059]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Matsukizono - Yamazaki and Hayashi, and to use the specified arrangement of the electrodes to adjust the mobility extensively while suppressing variations in mobility when the thin film transistor substrate is provided with a plurality of thin film transistors in each of which a semiconductor layer used as a channel has a different mobility as taught by Hayashi ([0007]).

Allowable Subject Matter
Claims 2 and 9-19 are objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “in the first region in the second TFT, the low mobility oxide semiconductor film is provided and the high mobility oxide semiconductor film is not provided”, in combination with limitations of Claim 1  on which it depends.
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “in at least one of the first contact region and the second contact region in the second TFT, a layered structure including the low mobility oxide semiconductor film and a connection layer made of the high mobility oxide semiconductor film is provided, and the connection layer is electrically connected to the at least one electrode in an opening in the lower insulating layer”, in combination with limitations of Claims 1 and 4 on which it depends.
In re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 11 as: “in the third TFT, in the at least a part of the first region, the layered structure is provided, but in each of the first contact region and the second contact region, the low mobility oxide semiconductor film is provided and the high mobility oxide semiconductor film is not provided”, in combination with limitations of Claims 1 and 4 on which it depends.
In re Claim 13: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “in each of the first regions of the oxide semiconductor layers of the first TFT and the second TFT, another oxide semiconductor film having a lower mobility than the high mobility oxide semiconductor film between the high mobility oxide semiconductor film and the substrate is further provided”, in combination with limitations of Claims 1 and 3 on which it depends.
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “a sum of atomic ratios of In and Sn to all metal elements in the high mobility oxide semiconductor film is larger than a sum of atomic ratios of In and Sn to all metal elements in the low mobility oxide semiconductor film”, in combination with limitations of Claim 1 on which it depends.
In re Claim 19: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 19 as: “the high mobility oxide semiconductor film contains Sn, and the low mobility oxide semiconductor film does not contain Sn or contains Sn at a lower concentration than the high mobility oxide semiconductor film.”, in combination with limitations of Claim 1 on which it depends.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 20, prior-art fails to disclose manufacturing method of an active matrix substrate comprising steps of “B) removing at least a part of the high mobility oxide semiconductor film located in the second TFT formation region by patterning the high mobility oxide semiconductor film, (C) after the step (B), forming a low mobility oxide semiconductor film having a lower mobility than the high mobility oxide semiconductor film covering the high mobility oxide semiconductor film in both of the first TFT formation region and the second TFT formation region, (D) forming a first oxide semiconductor layer including a layered portion including the high mobility oxide semiconductor film and the low mobility oxide semiconductor film in the first TFT formation region and forming a second oxide semiconductor layer including a first portion including the low mobility oxide semiconductor film and not including the high mobility oxide semiconductor film in the second TFT formation region by patterning the low mobility oxide semiconductor film, or patterning the high mobility oxide semiconductor film and the low mobility oxide semiconductor film.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Imai et al., US 2017/0090229.
2. Kishi et al., US 2015/0076488;
3. Kishi et al., US 9,202,916.
4. Yamanaka et al., US 2022/0005838.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893